ORDER
PER CURIAM.
Movant, Billy B. Fields, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief. We previously affirmed Movant’s convictions for second degree arson in violation of section 569.050, RSMo 2000, unlawful use of a weapon in violation of section 571.030.1(4), RSMo 2000, and second degree burglary in violation of section 569.170, RSMo 2000. State v. Fields, 39 S.W.3d 572 (Mo.App.E.D.2001). He now contends the motion court clearly erred in denying his claim that his trial attorney provided ineffective assistance by failing to call him to testify on his own behalf.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule *86829.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).